DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  They currently depend from canceled claim 3. For examination purposes, claims 4 and 5 will be interpreted as depending from independent claim 1.  
Appropriate correction is required.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 22-26 and 28, they depend from allowable claim 20. Therefore, claims 22-26 and 28 are also held allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9, 18, 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sack (WO 2016/115154 A1) in view of Peterson et al. (Pub No US 2018/0279007). Hereinafter, referenced as Sack and Peterson, respectively.

Regarding claim 1, Sack discloses a method of operation of a processor-based system that is operable to present a number narratives, each of the narratives comprising a respective plurality of narrative segments, each of the of narrative segments comprising a respective plurality of successive images (Figure 1B; narrative presentation 164b), the method comprising: 
for a current one of the narrative segments of a current one of the narratives (e.g. beginning narrative segment 124a), causing a presenting of a respective plurality of successive images of the current one of the narrative segments (Page 28 lines 5-20  figure 1B; audio visual presentation of narrative segments; e.g. beginning narrative segment 124a); 
and at a temporal point in the presentation of the current one of the narrative segments before a last one of the respective plurality of successive images of the 
the at least two user selectable user interface elements (Figure 3B; character A, e.g. Mr. Huston, or character B, e.g. Mrs. Huston) corresponding to respective other ones of narrative segments of the current narrative other than the current one of the narrative segments of the current narrative (Page 52 lines 19-31 figures 1B and 3B; prompt 126a presenting narrative options associated with character A or character B for the user to continue the viewing the presentation of the narrative)
and the at least two user selectable user interface elements (Figure 3B; character A, e.g. Mr. Huston, or character B, e.g. Mrs. Huston) each including at least one image of the corresponding other ones of the narrative segments (Figure 3B).
While Sack discloses that prompts 126 may appear during the pendency of narrative segments 124 (Paragraph [0097] figure 1B); it is noted that Sack is silent to explicitly disclose presenting of at least two user selectable user interface elements while continuing the presenting of the respective plurality of successive images of the current one of the narrative segments, the at least two user selectable user interface elements presented overlaid with the current one of the narrative segments of the current narrative.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sack by specifically providing the elements mentioned above, as taught by Peterson, for the predictable result of allowing the viewer to continue watching the current segment being presented while they make a decision to switch to an alternate story plot.

Regarding claim 2, Sack and Peterson discloses the method of claim 1; moreover, Sack discloses that causing a presenting of at least two user selectable user interface elements while continuing the presenting of the respective plurality of successive images of the current one of the narrative segments includes causing a presenting of the at least two user selectable user interface elements each including a respective first image of the corresponding other ones of the narrative segments (Figure 3B; character A, e.g. Mr. Huston, or character B, e.g. Mrs. Huston).

claim 9, Sack and Peterson discloses the method of claim 1; moreover, Sack discloses retrieving at least a respective first image of the respective sequence of images of each of the other ones of the narrative segments of the narrative (Figure 3B; character A, e.g. Mr. Huston, or character B, e.g. Mrs. Huston) before presenting a final one of the respective plurality of images of the current one of the narrative segments presented (Page 28 lines 21-61 figure 1B; prompts 126 may appear either during the pendency of or at the conclusion of narrative segments 124).

Regarding claim 18, Sack and Peterson discloses the method of claim 1; moreover, Sack discloses that in response to selection of one of the at least two user selectable user interface elements before presenting a final one of the respective plurality of images of the current one of the narrative segments, stopping the presenting of the respective plurality of images of the current one of the narrative segments, and causing a presenting of a respective plurality of successive images of the other one of the narrative segments that corresponds to the selected one of the at least two user selectable user interface elements (Page 37 lines 13-31; presenting selected narrative segment).

Regarding claim 19, Sack and Peterson discloses the method of claim 1; moreover, Sack discloses that in response to expiration of a selection period after presenting a final one of the respective plurality of images of the current one of the narrative segments, causing a presenting of a respective plurality of successive images of a default one of the narrative segments (Page 32 lines 14-24; failure of the media 


Regarding claim 29, Sack and Peterson discloses all the limitations of claim 29; therefore, claim 29 is rejected for the same reasons stated in claim 1.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sack and Peterson further in view of Shan et al. (Pub No US 2016/0299645). Hereinafter, referenced as Shan.

Regarding claim 4, Sack and Peterson disclose the method of claim 1; moreover, Sack discloses that causing a presenting of at least two user selectable user interface elements while continuing the presenting of the respective plurality of successive images of the current one of the narrative segments includes causing a presenting at least two user selectable icons (e.g. prompts 322a, 322b) on a display screen, each of the user selectable icons including a respective first image of the corresponding other ones of the narrative segments (Figure 3B; character A, e.g. Mr. Huston, or character B, e.g. Mrs. Huston), the user selectable icons which are part of an image file that represents the plurality of images of the current sequence before presenting a first one of the respective plurality of images of the current one of the narrative segments (Page 52 lines 10-18 figure 3B; prompts include a number of icons, 
However, it is noted that Sack and Peterson are silent to explicitly disclose the user selectable icons which are stored as part of an image file.
Nevertheless, in a similar field of endeavor Shan discloses the user selectable icons which are stored as part of an image file (Paragraphs [0043] [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sack and Peterson by specifically providing the elements mentioned above, as taught by Shan, for the predictable result of implementing a well-known data storage structure that is well understood and manageable by existing network schemes.


Claims 5-8, 11, 13, 14 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sack and Peterson further in view of Bear et al. (Pub No US 2014/0002580). Hereinafter, referenced as Bear.

Regarding claim 5, Sack and Peterson disclose the method of claim 1; moreover, Sack discloses the respective plurality of images of the current one of the narrative segments (e.g. beginning narrative segment 124a); and generating each of the user selectable icons that include the respective first image of the corresponding other ones of the narrative segments (Page 52 lines 19-31 figures 1B and 3B; prompt 126a 
However, it is noted that Sack and Peterson are silent to explicitly disclose determining at least one of at least one intrinsic characteristic or at least one extrinsic characteristic of at least one camera with which the respective plurality of images; and generating each of the user selectable icons based on the determined at least one of at least one intrinsic characteristic or at least one extrinsic characteristic of the at least one camera with which the respective plurality of images of the current one of the segments was captured.
Nevertheless, in a similar field of endeavor Bear discloses determining at least one of at least one intrinsic characteristic or at least one extrinsic characteristic of at least one camera  (e.g. virtual camera 111) with which the respective plurality of images (Paragraph [0149] figures 2 and 3; camera orientation 112); and generating each of the user selectable icons (Paragraph [0222]; e.g. video panes 113, 116, 119) based on the determined at least one of at least one intrinsic characteristic or at least one extrinsic characteristic of the at least one camera with which the respective plurality of images of the current one of the segments was captured (Paragraphs [0097] [0149] figures 2 and 3; then a virtual camera angles the contents of the screen, e.g. video panes 113, 116, 119, based on the camera orientation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sack and Peterson by specifically providing the elements mentioned above, as taught by Bear, for the predictable result of 

Regarding claim 6, Sack, Peterson and Bear disclose the method of claim 5; moreover, Sack discloses generating each of the user selectable icons that include the respective first image of the corresponding other ones of the narrative segments (Page 52 lines 19-31 figures 1B and 3B; prompt 126a presenting narrative options associated with character A or character B for the user to continue the viewing the presentation of the narrative).
However, it is noted that Sack and Peterson are silent to explicitly disclose generating each of the user selectable icons based on the determined at least one of at least one intrinsic characteristic or at least one extrinsic characteristic of the at least one camera with which the respective plurality of images of the current one of the segments was captured includes generating each of the user selectable icons that include the respective first image of the corresponding other ones of the narrative segments to mimic the determined intrinsic and extrinsic characteristics of the at least one camera.
Nevertheless, in a similar field of endeavor Bear discloses generating each of the user selectable icons based on the determined at least one of at least one intrinsic characteristic or at least one extrinsic characteristic of the at least one camera with which the respective plurality of images of the current one of the segments was captured includes generating each of the user selectable icons that include the respective first image of the corresponding other ones of the narrative segments to mimic the determined intrinsic and extrinsic characteristics of the at least one camera 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sack and Peterson by specifically providing the elements mentioned above, as taught by Bear, for the predictable result of providing a three dimensional virtual environment that allows the viewer to experience a more realistic and emerging experience.

Regarding claim 7, Sack, Peterson and Bear disclose the method of claim 6; moreover, Sack discloses generating each of the user selectable icons that include the respective first image of the corresponding other ones of the narrative segments and presentation of the current narrative (Page 52 lines 19-31 figures 1B and 3B; prompt 126a presenting narrative options associated with character A or character B for the user to continue the viewing the presentation of the narrative).
However, it is noted that Sack and Peterson are silent to explicitly disclose generating each of the user selectable icons that include the respective first image of the corresponding other ones of the segments to mimic the determined intrinsic and extrinsic characteristics of the at least one camera occurs in a production phase prior to presentation of the current segment.
Nevertheless, in a similar field of endeavor Bear discloses generating each of the user selectable icons that include the respective first image of the corresponding other ones of the segments to mimic the determined intrinsic and extrinsic characteristics of the at least one camera occurs in a production phase prior to presentation of the current 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sack and Peterson by specifically providing the elements mentioned above, as taught by Bear, for the predictable result of implementing a system content distribution design that may better fit the current conditions and capabilities of the distribution network resources.

Regarding claim 8, Sack, Peterson and Bear disclose the method of claim 6; moreover, Sack discloses generating each of the user selectable icons that include the respective first image of the corresponding other ones of the narrative segments and presentation of the current narrative (Page 52 lines 19-31 figures 1B and 3B; prompt 126a presenting narrative options associated with character A or character B for the user to continue the viewing the presentation of the narrative).
However, it is noted that Sack and Peterson are silent to explicitly disclose that generating each of the user selectable icons that include the respective first image of the corresponding other ones of the segments to mimic the determined intrinsic and extrinsic characteristics of the at least one camera occurs in a post-production phase, after presenting a first one of the respective plurality of images of the current one of the segments.
Nevertheless, in a similar field of endeavor Bear discloses that generating each of the user selectable icons that include the respective first image of the corresponding 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sack and Peterson by specifically providing the elements mentioned above, as taught by Bear, for the predictable result of implementing a system content distribution design that may better fit the current conditions and capabilities of the distribution network resources.

Regarding claim 11, Sack and Peterson disclose the method of claim 9; moreover, Sack discloses each of the user selectable icons that include the respective first image of the corresponding other ones of the narrative segments (Page 52 lines 19-31 figures 1B and 3B; prompt 126a presenting narrative options associated with character A or character B for the user to continue the viewing the presentation of the narrative).
However, it is noted that Sack and Peterson are silent to explicitly disclose animating each of the user selectable icons that include the respective first image of the corresponding other ones of the segments based on at least one of at least one intrinsic characteristic or at least one extrinsic characteristic of the at least one camera with 
Nevertheless, in a similar field of endeavor Bear discloses animating each of the user selectable icons (Paragraph [0222]; e.g. video panes 113, 116, 119) that include the respective first image of the corresponding other ones of the segments based on at least one of at least one intrinsic characteristic or at least one extrinsic characteristic of the at least one camera (e.g. virtual camera 111) with which the respective plurality of images (Paragraph [0149] figures 2 and 3; camera orientation 112) of the current one of the narrative segments was captured (Paragraphs [0097] [0149] figures 2 and 3; then a virtual camera angles the contents of the screen, e.g. video panes 113, 116, 119, based on the camera orientation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sack and Peterson by specifically providing the elements mentioned above, as taught by Bear, for the predictable result of providing a three dimensional virtual environment that allows the viewer to experience a more realistic and emerging experience.


Regarding claim 13, Sack and Peterson disclose the method of claim 11; moreover, Sack discloses the plurality of images of the current narrative segment (Page 52 lines 19-31 figures 1B and 3B; prompt 126a presenting narrative options associated with character A or character B for the user to continue the viewing the presentation of the narrative).
 Sack and Peterson are silent to explicitly disclose animating each of the user selectable icons includes animating each of the user selectable icons via at least one virtual three- dimensional camera as an overlay to the plurality of images of the current segment in real time as the plurality of images of the current segment are presented.
Nevertheless, in a similar field of endeavor Bear discloses animating each of the animating each of the user selectable icons includes animating each of the user selectable icons via at least one virtual three- dimensional camera as an overlay to the plurality of images of the current segment in real time as the plurality of images of the current segment are presented (Paragraphs [0097] [0149] figures 2 and 3; then a virtual camera angles the contents of the screen, e.g. video panes 113, 116, 119, based on the camera orientation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sack and Peterson by specifically providing the elements mentioned above, as taught by Bear, for the predictable result of providing a three dimensional virtual environment that allows the viewer to experience a more realistic and emerging experience.

Regarding claim 14, Sack and Peterson disclose the method of claim 11; moreover, Sack discloses the plurality of images of the current narrative segment (Page 52 lines 19-31 figures 1B and 3B; prompt 126a presenting narrative options associated with character A or character B for the user to continue the viewing the presentation of the narrative).
 Sack and Peterson are silent to explicitly disclose that animating each of the user selectable icons includes at least one of: rotating each of the user selectable icons into a respective frame of each of a number of images of the plurality of images of the presentation of the current segment via at least one virtual three-dimensional camera; panning each of the user selectable icons into a respective frame of each of a number of images of the plurality of images of the presentation of the current segment via at least one virtual three- dimensional camera; or sweeping each of the user selectable icons into a respective frame of each of a number of images of the plurality of images of the presentation of the current segment via at least one virtual three-dimensional camera.
Nevertheless, in a similar field of endeavor Bear discloses that animating each of the user selectable icons includes at least one of: rotating each of the user selectable icons into a respective frame of each of a number of images of the plurality of images of the presentation of the current segment via at least one virtual three-dimensional camera; panning each of the user selectable icons into a respective frame of each of a number of images of the plurality of images of the presentation of the current segment via at least one virtual three- dimensional camera; or sweeping each of the user selectable icons into a respective frame of each of a number of images of the plurality of images of the presentation of the current segment via at least one virtual three-dimensional camera (Paragraphs [0097] [0149] figures 2 and 3; then a virtual camera angles the contents of the screen, e.g. video panes 113, 116, 119, based on the camera orientation). 


Regarding claim 33, Sack, Peterson and Bear discloses all the limitations of claim 33; therefore, claim 33 is rejected for the same reasons stated in claim 5.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423